PER CURIAM.
Arnold appeals denial of his motion for postconviction relief. We affirm in part and reverse in part. In his motion and supporting memorandum filed pursuant to Florida Rule of Criminal Procedure 3.850, Arnold raised these issues: (1) the ineffective assis-tanee of counsel in regard to pre-trial investigation of alibi witnesses, (2) the unconstitutionality of his habitual offender sentence, and (3) denial of a fair trial based on prosecu-torial misconduct. We affirm in regard to the third issue. As to the first two issues, however, we remand to the trial court for consideration of the 3.850 motion in conjunction with Arnold’s amended supporting memorandum of law and any other proceedings necessary to address the ineffective assistance of counsel claim and the habitual offender sentence claim.
ERVIN, MINER and WOLF, JJ., concur.